 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWayne Register Company, a Division of Alan Kitt,Inc. and District 77, International Association ofMachinists and Aerospace Workers, AFL-CIO.Case 18-CA 5792August 16, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn June 7. 1979, Administrative Law Judge Ber-nard Ness issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.I The General Counsel has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEBERNARD NESS, Administrative Law Judge: Upon an un-fair labor practice charge filed on April 27, 1978, by District77, International Association of Machinists and AerospaceWorkers, AFL-CIO, herein called the Union, againstWayne Register Company, a Division of Alan Kitt, Inc.,herein called Respondent, a complaint issued on October30, 1978. The complaint alleged that Respondent violatedSection 8(a)(1) and (3) of the Act by discharging HaroldBerzins on April 14, 1978, because of his activities on behalfof the Union. Respondent has denied the commission ofany unfair labor practices. A hearing was held before me onDecember 19, 1978, at Minneapolis, Minnesota.Upon the entire record, including my observation of thewitnesses and after due consideration of the briefs filed bythe General Counsel and Respondent,' I make the follow-ing:FINDINGS OF FACrII. THF BUSINESS OF RESPONDENTRespondent, a Minnesota corporation, with its place ofbusiness located in St. Louis Park, Minnesota, is engaged inthe manufacture, sale, and distribution of air registers andrelated products. Based on its operations since March 28.1978, when Respondent commenced operations, it is pro-jected that Respondent will annually manufacture, sell, andship products valued in excess of $50,000 directly to pointsoutside the State of Minnesota from its St. Louis Park facil-ity. The parties agree and I find that Respondent is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.11. THE LABOR ORGANIZATION INVOLVEI)The parties agree and I find that the Union is a labororganization within the meaning of Section 2(5) of the Act.III. TIHE ALLEGED UNFAIR LABOR PRA(CTI(CESPrior to late March 1978 the plant was owned and oper-ated by Midco Mfg. Co. The employees were representedby the Union. In late March 1978, while Midco and theUnion were in the midst of contract renewal negotiations,Respondent purchased certain assets of Midco. Wayne A.Pokorny is the principal owner of Respondent. He was in-troduced to the employees in the last week in March by theprincipal owner of Midco as the new owner of the facility.Pokorny then announced to the employees that the plantwould be run as a nonunion shop. He welcomed the em-ployees to stay on and said that if they agreed to forgohaving the Union as their bargaining representative theywould retain their same salaries and other benefits.2Berzins,the alleged discriminatee, and Julian King, union steward,posed most of the questions at this meeting. On April 3Respondent commenced operations with most of the sameemployees. John Riley, who had been the general managerof Midco Mfg., was retained by Pokorny to run the plant.Pokorny was unfamiliar with the plant operations and vis-ited the plant daily early in the morning and again after 5p.m. During the remainder of the day he practiced law athis law office away from the plant.Harold Berzins had been employed at this same plantsince 1971 and was a leadman since summer 1972. He wasa union member during his entire period of' employment.He was discharged on April 14, 1978. There were about 12production employees during this period. Berzins was theleadman in the assembly department. Also employed inthat department were Alma Gardinier. Nancy Gross, andDespite the late filing by Respondent I have read its brief.2 See G.C. Exh. 3. Pokorny, an attorney, testified that he was not knowl-edgeable on labor law at the time,244 NLRB No. 39252 WAYNE REGISTER COMPANYShirley Murphy. When Respondent commenced operationson April 3 there were two painters. one identified in therecord as Rebecca.3the other as John Kowlanowski. Ber-zins testified that he was never told he was leadman overthe painters although he relayed orders from managementpersonnel to the painters and did painting himself. Riley. awitness for the General Counsel, testified that Berzins wasalso leadman over the painters.4 I find it unnecessary todecide this question, but I do find that Pokorny believedBerzins was the leadman. Berzins did relay instructions tothe painters from supervision, but his principal functionwas in the assembly department.On April 12 Union Business Representative Schoenborntelephoned Berzins at his home and asked Berzins to set upa meeting with the employees for the following evening,April 13.' Early in the morning on April 13 Berzins in-formed the employees of the union meeting and urged themto attend, Later that morning Berzins' wife called the plantand spoke to the secretary. She asked that a message begiven to her husband to the effect that she had a ride homethat afternoon, and he could go to the union meeting.' Thesecretary relayed the message to Riley who, in turn, passedit on to Berzins. Riley' testified that the was told by Berzinsof his role in setting up the meeting.' Early in the day onApril 14 Gardinier and Murphy told Riley that they werequitting at noon but gave no reason. Riley called Pokornyat his office and told him of the pending resignations. Po-korny said that he would be over to talk to the girls. WhenPokorny came to the plant he told the girls that he wantedto get a handle on what was wrong with the operations atthe plantsand asked them why they were quitting. Theysaid that they had had enough of the way things were donebut refused to elaborate. Berzins' name was not mentioned.They then accepted Pokorny's invitation to lunch. Murphyand Gardinier both testified that the first thing Pokornysaid when they met him at the restaurant was that Berzinswould be fired that evening. Pokorny credibly denied mak-ing this statement at the time. He did so state later in theconversation. The luncheon meeting lasted about 2 hours.The conversation included opinions by Murphy and Gardi-nier about other personnel in the plant. They told Pokornythat Riley was arbitrary and caused friction among the em-ployees. making it difficult to work in such an atmosphere.With respect to Berzins, Murphy said that he was not thefastest worker. Gardinier, who had been employed at theplant about 7 months, told Pokorny that Berzins insistedshe operate a machine with the materials to be used in theoperation placed by the machine in such manner compel-Rebecca quit a few days before Berzins' discharge to return to her previ-ous place of employment.' Pokorny personally lacked familiarity with the personnel. He testifiedthat he believed Berzins was also the leadman over the painters.'Beins was called because the Union's steward had no telephone.6 She worked elsewhere, and they had driven to work together.Pokorny denied being told by Riley of the meeting or Berzins' role. Rileyhad no independent recollection of telling Pokorny, but stated that he re-ported anything of interest to Pokorny every afternoon when Pokorny cameto the plant and, in accordance with his normal procedure, he believed thathe informed Pokorny of the meeting the afternoon of April 13. 1 am con-strained to find that Pokorny had knowledge of the meeting, but, as statedbelow, this was not a factor in discharging Berzins.8 Midco Mfg. Co. had been operating at a loss.ling her to use her right hand rather than her left hand.?Gardinier also told Pokorny that she was disgusted becauseat times when she needed help or parts Berzins was notavailable. Pokorny told the girls that he would keep Rilesout of the assembly department and Berzins would be dis-charged. but Pokorny first wanted to personally learn moreabout the plant operation before taking this action. Po-korny also asked them if they would return if Berzins wasdischarged. They agreed to return to work the followingMonday, and together with Pokorny contrived a storN to betold to employees explaining that the, returned to workbecause Pokorny had called them on the weekend askingthem to return. This fabrication was to negate any inferenceemployees might draw that Berzin's discharge was attribut-able to Gardinier and Murphy.'°Pokorny then returned tothe plant. He told Riley of his luncheon meeting with thetwo girls. and that they said that they had intended to quitbecause of Berzins. PokornN also stated that Berzins was aleadman over five employees and that four had now quit.'He directed Riley to discharge Berzins and cautioned himnot to divulge to Berzins that he was discharged as a resultof Pokorny's meeting with Gardinier and Murphy. lie saidthat the girls would be back at work on MondaN. Pokornylater telephoned Riley from his office and directed Rile tobe sure to discharge Berzins or he himself would he dis-charged. At the end of the workday, pursuant to Pokorn'sinstructions, Berzins was discharged.Respondent had just purchased the Company. and it waslosing money. Pokorny was not familiar with the operationand was attempting to improve it. When Gardinier andMurphy disclosed their criticisms of Berzins to him at theluncheon meeting, he felt that Berzins was the source ofdissatisfaction causing employees to quit. and that heshould be removed. It should be noted that Riles himselfwas discharged I week later fr incompetency.It is undisputed that Pokorny did not want to deal withthe Union as the bargaining representative. Although hewas aware of a union meeting to be held. I do not believethat the record supports a finding that Berzins was dis-charged for telling the people to attend. Pokorny struck meas a member of the legal profession, moonlighting as anowner of a plant with almost a total unfamiliarity with itsI Gardinier was left-handed, and due to a disability she lacked dexterit inher right hand. She testified that Berzins had insisted only one time that sheoperate the machine his way and this happened months before Since then,according to her testimony. she had worked the machine her was, makingfull use of her left hand. I discredit this testimony It strains credulity thatshe would have raised this with Pokorny ifil had only happened months ago.only once, and that the difficulty had been eliminatedia Both Gardinier and Murphy attempted In their testimonies to softentheir criticism of Berzins and denied that their intention to quit was in anyway because of Berzins. I am convinced that their criticisms of the plantoperations, as conveyed to Pokorny. were directed principally against Rilesand Berzins. Pokorny too attempted to embellish what was said at the lun-cheon. The recitation described above is a snthesis of the credited testimo-nies of these three concerning the luncheon meeting based on their demea-nor, the probabilities, and the entire record.H Pokorn) testified that he initially thought Rebecca had quit only toreturn to her prior place of employment. but after talking to the two girls hethen believed that Berzins was a motivating factor for Rebecca's resignation.He counted four having quit because of Bernins: the fourth was a painterBeing unfamiliar with the personnel. he ma er, well have miscounted.253 DECISIONS ()F NAIIONAL LABOR RELATIONS BOARI)operation at the time of Berzins' discharge. From my obser-vation of him while testifying and the record testimony. Ibelieve him to be an impulsive individual who abruptlyconcluded to discharge Berzins. believing Berzins to be re-sponsible for the resignations of employees. Accordingly. Ifind that the evidence is insufficient to support a findingthat the discharge of Berzins was attributable to unlawfulconsiderations. I shall therefore recommend that the com-plaint be dismissed.CON( I USIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent has not engaged in the unfair labor prac-tices alleged in the complaint.Upon the basis of the above findings ot tact, conclusionsof law, and the entire record in this case, and pursuant toSection 10(c) of the Act. I herebN issue the tollowing recom-mended:ORDER'2The complaint is dismissed in its entirety.1' In the event no exceptions are filed as provided b Sec. 102.46 of theRules and Regulations of the National I.abor Relations Board the findingsconclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objecions hereto shall be deemedwaived for all purposes.254